

Exhibit 10.1


SPECIAL EXIT BENEFIT AGREEMENT AND RELEASE




November 6, 2014




Dale A. Herold
2864 Laureate Court
Marietta, GA 30062


Re:    Special Exit Benefit Agreement and Release (“Agreement”)


Dear Dale:


This letter sets forth all of the terms relating to the termination of your
employment and the agreement by EnPro Industries, Inc. (the “Company”) to
provide you with special exit benefits. Effective as of November 6, 2014 (the
“Resignation Date”), you agree to resign your offices with the Company and its
affiliates, as noted in more detail below. You will continue as an employee of
the Company through December 31, 2014 (the “Termination Date”). You and the
Company desire to finalize your exit from the Company amicably and definitively.
The payments and benefits set forth in this Agreement are in full satisfaction
of the Company’s obligations pursuant to the Senior Officer Severance Plan, the
EnPro Industries, Inc. Management Stock Purchase Deferral Plan (the “MSPP”), the
15,000 restricted shares awarded to you on May 2, 2012 and all outstanding
restricted stock units awarded to you and provide you with additional benefits
in exchange for your agreement to the additional terms set out in this
Agreement, including without limitation Section 9 hereof.


As you are aware, as an officer and employee of the Company, without regard to
the terms of this Agreement, you are bound by a fiduciary duty and duty of
loyalty to act in the best interests of the Company. You acknowledge and
reaffirm your obligations set forth in that certain Business Protection
Agreement signed by you on April 24, 2013 between the Company and yourself
(“BPA”), including without limitation all covenants and agreements to protect
the Company’s interests in its confidential information, customer relationships
and employees, including the non-competition, non-solicit, no-hire and
confidentiality agreements contained in that agreement.
 
Please read this Agreement carefully and, if you concur with all of its terms,
sign it and date your signature on the designated lines. You are advised to seek
the assistance of legal counsel because this document affects your legal rights.
The Company agrees to reimburse you for legal fees to review the provisions of
this Agreement, up to a maximum of $3,500. Such reimbursement shall be subject
to any required tax withholding. If you agree to the terms of this Agreement,
return the signed original of this Agreement to Robert McLean, Vice President
and General Counsel within twenty-one (21) days from the date hereof. Please
keep a copy of this Agreement for your own files.


The terms of the Agreement are:








--------------------------------------------------------------------------------



1.    You hereby resign, as of the Resignation Date, from each and every office
and position with the Company and/or the Company’s affiliates, including without
limitation as a director, manager or member of any committee. You also agree to
execute documents in a form satisfactory to the Company to effectuate any such
resignations. From and after the Resignation Date through the Termination Date
(the “Continued Employment Period”), you will continue as an employee of the
Company, and shall consult with and engage in such duties as reasonably
requested by the Chief Executive Officer of the Company.


2.    During the Continued Employment Period, the Company will pay you your
current base salary and you will remain a participant in the Company’s benefit
plans. During such period, you will be expected to use any vacation to which you
are otherwise entitled under the Company’s policies. Your employment with the
Company will be terminated effective as of the Termination Date.


3.    In addition to the payments described in Section 2 of this Agreement, as
provided in the Senior Officer Severance plan, from and after the Termination
Date, the Company will pay to you severance benefits equal to twelve (12) months
of your current base salary. The Company will pay this separation benefit over
the Company’s normal payroll periods for the period beginning on January 1, 2014
and ending on the date 12 months thereafter (the “Severance Period”).


4.    The payments described in Sections 2 and 3 of this Agreement will be made
through the Company’s normal payroll process. All payments pursuant to this
Agreement shall be subject to normal withholdings as required or authorized by
state and federal law. When amounts must be paid under this Agreement in two or
more installments, each installment shall be treated as a separate payment for
purposes of I.R.C. Section 409A. These payments will be direct-deposited to your
bank account in accordance with your previous instructions regarding direct
deposit of your paychecks.


You will remain eligible to receive payments under the Company’s Annual
Performance Plan (APP) for fiscal year 2014 and Long-Term Incentive Plan (LTIP)
for the 2012-2014 performance cycle because you will remain employed through
December 31, 2014. The APP payment for fiscal year 2014 and LTIP payment for the
2012-2014 cycle will be made as soon as practicable following the certification
of performance for the relevant performance period(s) by the Compensation and
Human Resources Committee of the Company’s Board of Directors (the “Committee”)
but no later than March 15, 2015. The awards shall be paid in the form
determined pursuant to the applicable award agreements and incentive plans.


In addition, as provided in the Senior Officer Severance Plan, you will remain
eligible to receive payments under the Company’s LTIP for the 2013 - 2015 and
2014 - 2016 performance cycle performance awards as set forth below. In the case
of (i) the performance awards for the 2013 - 2015 LTIP performance cycle, the
amount will be prorated using 24/36 as the fraction representing the number of
completed months in the performance period and (ii) in the case of the
performance awards for the 2014 - 2016 LTIP performance cycle, the amount will
be prorated using 12/36 as the fraction representing the number of completed
months in the performance period. The payments for these LTIP performance awards
will be made as soon as practicable following the certification of performance
for the relevant performance period(s) by Committee but no later than March 15
of the year following the completion of the relevant performance period. Any
awards otherwise payable in stock will be paid in cash based on the average of
the closing price of EnPro Industries common stock on the New York Stock
Exchange for 20 trading days immediately preceding the date of the certification
by the Committee. You will not be entitled to any other APP or LTIP payments,
except as set forth in this Section 4.



2



--------------------------------------------------------------------------------



Promptly following December 31, 2014, and in no event later than 75 days after
December 31, 2014, the Company shall pay you the single lump sum payment due you
under the terms of the MSPP, subject to applicable payroll and withholding
taxes.


5.    The termination of your employment with the Company is a "qualifying
event" under COBRA with respect to your coverage under the Company’s health
benefit plan; thus, you will be provided an opportunity to continue to have
health benefit coverage through the Company’s health plan after the Termination
Date, as required by COBRA (and on the terms and conditions required by COBRA).
You will receive a separate notice of these COBRA rights in order to allow you
the chance to decide whether to elect (and pay for) COBRA continuation coverage.
For the period of twelve (12) months following the Termination Date, you will
only be required to pay a COBRA premium that is equal to the premium that is
equal to the full, unreduced premium that active employees of the Company pay
for health insurance coverage. (Any medical premium reductions earned as an
active employee will expire as of the Termination Date.) Notwithstanding the
preceding, the benefit in this Section will terminate the date you cease to be
eligible for COBRA or the date you commence other employment that offers a
health care program. Further, if you or any of your dependents cease to be
eligible for COBRA, the Company obligation to pay any premium for such person
shall cease, but the Company’s obligation to pay the premium for you or any
dependent who is still eligible for COBRA shall continue. You shall promptly
notify the Company if you commence employment that offers a health care program.


Your eligibility for other employee benefits provided by the Company shall cease
as of the Termination Date, and following the Termination Date you will not have
the right to participate in or receive any benefit under any employee benefit
plan of the Company, any fringe benefit plan of the Company, or any other plan,
policy or arrangement of the Company providing benefits or perquisites to
employees of the Company generally or individually. Provided, however, that your
vested benefits under any defined contribution plan sponsored by the Company
(including the EnPro Industries, Inc. Retirement Savings Plan for Salaried
Employees, the EnPro Industries, Inc. Deferred Compensation Plan, and the EnPro
Industries, Inc. Management Stock Purchase Deferral Plan) shall remain vested
and shall be distributed to you in accordance with the terms of such plan. You
will also have the right (i) to receive payment pursuant to the terms of the
Company’s welfare benefit plans for claims under such plans arising prior to the
Termination Date; (ii) to exercise any conversion rights provided to you under
the terms of the Company’s benefit plans; and (iii) to receive reimbursement
from the Company of expenses you incurred prior to the Termination Date,
provided that such expenses are submitted to the Company no later than ten (10)
days after the Termination Date and are otherwise reimbursable under the terms
of the Company’s policies with respect to the same.


6.    The Company shall pay you an amount equal to the sum of 15,381 multiplied
by the closing price per share of the Corporation’s common stock on the New York
Stock Exchange on November 7, 2014 (such per share closing price, the “Closing
Price”). For example, if the Closing Price is $66, the amount that the Company
shall pay you will be $1,015,146. The payment pursuant to this Section 6 will be
made on the January 16, 2015 and will be direct-deposited to your bank account
in accordance with your previous instructions regarding direct deposit of your
paychecks. You acknowledge that as of the Termination Date, you shall have no
rights under any outstanding awards of restricted stock units or restricted
shares made by the Company to you and that all such awards are forfeited as of
the Termination Date. The payment referred to in this Section shall be subject
to and reduced by applicable withholding taxes.


7.     In lieu of outplacement services to which you are entitled under the
Senior Officer Severance Plan, the Company will pay you the sum of $10,000, in
full satisfaction of such obligations, less applicable withholding. This amount
will be paid to you on January 16, 2015.

3



--------------------------------------------------------------------------------





8.    Except as set forth in the preceding sections, the Company shall have no
obligation to make any further payments to or for your benefit. You acknowledge
and agree that the payments made under this Agreement are in full settlement of
any and all rights under the EnPro Industries, Inc. Amended and Restated 2002
Equity Compensation Plan with respect to awards of restricted stock units and
restricted shares, including 15,000 restricted shares with a grant date of May
2, 2012, and under the Senior Officer Severance Plan and the MSPP.


9.    For a period of three (3) years from the Termination Date (such period not
to include any period(s) of violation or period(s) of time required for
litigation to enforce this covenant), you agree that neither you nor anyone at
your direction, with your assistance or under your control, will hire, or
solicit or attempt to hire, or facilitate the hiring of either (a) any
individual who is employed by the Company or its affiliates or is a consultant
or independent contractor with the Company or its affiliates on the Resignation
Date, or (b) any individual who is then employed with the Company or its
affiliates or is then a consultant or independent contractor with the Company or
its affiliates or with whom you came into contact or about whom you obtained any
nonpublic information while employed by the Company or its affiliates, and you
will not otherwise induce or attempt to induce such individual to leave the
Company’s or its affiliates’ employment. You agree that that the breach or
anticipated breach of this section will cause irreparable and permanent injury
to the Company and you agree that in addition to any other remedy available to
the Company, the Company will be entitled to preliminary and permanent
injunctive relief prohibiting such violation. You also agree that no bond shall
be imposed or ordered in conjunction with obtaining such injunctive relief.


10.    You agree that you will not make disparaging remarks to anyone about the
Company or its practices, any management personnel or any other employee, or any
statements that disrupt or impair the Company’s normal, ongoing business
operations, or that harm the Company’s reputation with its employees, customers,
suppliers or the public. Likewise, the Company agrees that none of its officers
or directors will make any disparaging remarks about you. You agree that you
will not, directly or indirectly, use or disclose to anyone any nonpublic
information that the Company deems to be confidential or proprietary, including
without limitation any trade secrets or customer information (the “Confidential
Information”). You agree that if you make any such disparaging remarks or
disclose Confidential Information, or otherwise violates the terms of this
Agreement or the BPA, the Company shall be entitled to cease its performance
under this Agreement and/or to institute action against you for appropriate
legal and equitable relief. You further agree that if the Company ceases
performance under this Agreement pursuant to the preceding sentence, then the
Release set forth in Section 11 shall remain in full force and effect. For
clarity, nothing in this Section will preclude you from engaging in lawful
competition with the Company after the expiration of the restricted covenants
set forth in the BPA or your agreements set forth in Section 9 hereof.


You acknowledge that the Confidential Information is owned or licensed by the
Company or its affiliates; is unique, valuable, proprietary and confidential;
and derives independent actual or potential commercial value from not being
generally known or available to the public. You hereby relinquish, and agree
that you will not at any time claim, any right, title or interest of any kind in
or to any Confidential Information.


You agree that you will maintain the confidentiality of the Confidential
Information at all times after the Termination Date and will not, at any time,
directly or indirectly, use any Confidential Information for your own benefit or
for the benefit of any other person, reveal or disclose any Confidential
Information to any person or remove or aid in the removal from the Company’s or
its affiliates’ premises of any Confidential Information. The covenants in this
Section will not apply to information that (i) is or becomes available to the
general public through no breach of this Agreement by you or breach by any other

4



--------------------------------------------------------------------------------



person of a duty of confidentiality to the Company or its affiliates; (ii) you
are required to disclose by applicable law, rule, regulation or court order;
provided, however, that you will notify the Company in writing of such required
disclosure as much in advance as practicable in the circumstances and cooperate
with the Company to limit the scope of such disclosure; or (iii) information
that was within your possession prior to its being furnished to you by the
Company or the Company’s affiliates.


11.    (a) Except for any claims that you may have for workers’ compensation
benefits, for unemployment compensation benefits, for pension benefits or for
health care, life, disability or other benefits or claims that may not be
released by law (which are not released by this Agreement) or for benefits
expressly provided to you by this Agreement, you agree to and do release and
forever discharge the Company, any related or successor corporation or entity
(including but not limited to any parent, subsidiary and/or affiliate, and
including but not limited to EnPro Industries, Inc., and Coltec Industries
Inc.), its benefit plans and programs, and all of their past and present
officers, directors, employees, administrators and trustees, (collectively the
“Parties Released by this Agreement”) from any and all losses, expenses,
liabilities, claims, rights and entitlements of every kind and description
(collectively referred to as “Claims”), whether known or unknown, that you have
now or may later claim to have had against any of the Parties Released by this
Agreement arising out of anything that has occurred up through the date that you
sign this Agreement, including without limitation any Claims arising out of your
employment or termination of employment with the Company. This release includes,
but is not limited to, any Claims for wages, benefits, bonuses, incentive
compensation, reinstatement, personal injuries, breach of contract (express or
implied), breach of any covenant of good faith and fair dealing (express or
implied), or for recovery of any losses or other damages to you or your property
based on any alleged violation of Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq. (prohibiting discrimination on account of race, sex,
color, national origin or religion); the Age Discrimination in Employment Act of
1967, 29 U.S.C. § 621 et seq. (prohibiting discrimination on account of age);
the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.
(prohibiting discrimination on account of disabilities); the Employee Retirement
Income Security Act of 1974, 29 U.S.C. § 1001 et seq.; the North Carolina Equal
Employment Practice Act, N.C. Gen. Stat. § 143-422.2 et seq.; the North Carolina
Persons With Disabilities Protection Act, N.C. Gen. Stat. § 168A-1 et seq.; the
North Carolina Retaliatory Employment Discrimination Act, N.C. Gen. Stat. §§
95-240 et seq.; or any other federal, state or local statutory or common law.
You further agree that this release may be pleaded as a complete bar to any
action or suit before any court or administrative body. (This release does not
apply to claims that may arise after the date you sign this Agreement, including
any claims for vested benefits under the Company’s employee benefit plans.)


You also agree, confirm and acknowledge that you have been paid for all time
worked while employed by the Company.  You further agree, confirm and
acknowledge that you have received all leave to which you may have been or
thought you may have been entitled under the Family Medical Leave Act (“FMLA”)
or the ADA.


You acknowledge that you may have sustained or may yet sustain damages, costs,
or expenses that are presently unknown and that relate to Claims between you and
the Parties Released by this Agreement. You expressly waive and relinquish all
rights and benefits which you may have under any state or federal statute or
common law principle that would otherwise limit the effect of this Agreement to
Claims known or suspected prior to the date you sign this Agreement, and do so
understanding and acknowledging the significance and consequences of such
specific waiver.


Thus, for the purpose of implementing a full and complete release and discharge
of the Parties Released by this Agreement, you expressly acknowledge that this
Agreement is intended to include

5



--------------------------------------------------------------------------------



in its effect, without limitation, all Claims which you do not know or suspect
to exist in your favor at the time you sign this Agreement, and that this
Agreement contemplates the extinguishment of any such Claim or Claims.


You further agree that you will not hereafter file or pursue any claims,
complaints, charges or lawsuits against any of the Parties Released by this
Agreement concerning any Claim or Claims listed in this Section 11 of the
Agreement. Provided, however, that nothing herein shall preclude you from filing
a timely charge with the EEOC or from participating in any proceeding conducted
by a government agency charged with the enforcement of any law, but you agree
that you waive and release any claim to receive damages, payments or other
benefits in connection with the assertion of such claim.


(b)    As consideration for your obligations hereunder, the Company agrees to
release and forever discharge you, your heirs, estate, executors and
administrators, from and to waive any and all rights with respect to all manner
of claims, actions, causes of action, suits, judgments, rights, demands, debts,
damages, or accountings of whatever nature, legal, equitable or administrative,
whether the same are now known or unknown, which the Company ever had, now has
or may claim to have, upon or by reason of the occurrence of any matter, cause
or thing whatsoever up to the date of this Agreement, except for such claims
based upon or arising out of conduct undertaken by you: (i) for which the
Company is not permitted to indemnify you under the terms of its indemnification
policies or applicable law or (ii) that violates the Company’s clawback policy.


12.    You further agree that, during the Severance Period, at the request of
the Company’s Chief Executive Officer, you will provide reasonable assistance
with respect to ongoing matters of the Company or its affiliates, including any
investigation, dispute or litigation or other commercial matters, including
answering questions and providing details of matters you handled while an
employee of the Company so that your duties may be transitioned and these
ongoing matters handled without undue interruption, your current employment
permitting, upon the request of the Company and at no cost except reimbursement
of out-of-pocket costs.


13.    You agree that, after the end of the Severance Period, on appropriate
advance notice, you will, if so requested by the Company or its affiliates,
provide reasonable assistance or information related to any employment or
business dispute, investigation, proceeding or litigation (threatened or
pending) involving the Company or its affiliates and will freely cooperate and
assist the Company or its affiliates in good faith and to the best of your
ability, your then current employment permitting. In such cases, the Company
will reimburse you for out of pocket expenses and pay you a reasonable hourly
rate as compensation for your time spent on the Company’s behalf, unless
prohibited by applicable law.


14.    You agree that you will not retain, and will promptly return to the
Company by November 7, 2014, any and all Company property or Confidential
Information in your possession or subject to your control, including but not
limited to, keys, credit and identification cards, Company-provided vehicles or
equipment or any other items provided to you by the Company for your use,
together with all written or recorded materials, documents, computer discs,
plans, records, or other papers or electronic information related to the
Company’s business affairs. You represent that you have not and will not copy,
download, store or retain software, documents or other materials or files
originating with or belonging to the Company, and that you have not retained
copies of any Company property or materials, including on any computer tape,
diskette, disc, flash drive or any form of storage media, whether portable or
installed. Provided, however, that the Company will convey to you the laptop
computer currently assigned to you, following appropriate steps to protect the
Company’s confidential and proprietary information contained on such computer.
 

6



--------------------------------------------------------------------------------



15.    The Company will continue to indemnify you for any and all claims
asserted against you related to acts or omissions undertaken by you prior to the
Resignation Date, in accord with its existing articles, by-laws and prior
agreements, and to continue to provide directors and officers liability
insurance coverage to you with respect to such claims on the same basis as
provided to the Company’s active officers and directors.


16.    With the exception of the BPA and any Confidentiality Agreement and
Assignment of Inventions that will continue to be governed by their terms, this
Agreement will take the place of all previous agreements between you and the
Company, and it contains the entire agreement between you and the Company
regarding the termination of your employment. It is not, and shall not be
construed as, an admission or indication that the Company has engaged in any
wrongful or unlawful conduct of any kind. Neither you nor the Company will be
bound by any statements or representations not contained in this Agreement.


17.    By signing this Agreement, you acknowledge that you have carefully read
and fully understand it and are signing it voluntarily. You acknowledge that the
Company has encouraged and advised you to consult with an attorney prior to
executing the Agreement. You also acknowledge that you have had the opportunity
to obtain all advice and information you deem necessary about matters related to
this Agreement. You acknowledge that you have been given a period of at least
twenty-one (21) days after receiving this Agreement to consider its terms before
signing it. In addition, you have seven (7) days after signing this Agreement
and release to revoke your acceptance by delivering a signed notice of
revocation to the Company’s Vice President and General Counsel, Robert S.
McLean. Upon delivery of a timely notice of revocation, this Agreement will be
null and void and neither the Company nor you will have any rights or
obligations under it. Accordingly, this Agreement and release shall not become
effective or enforceable until the seven-day revocation period has expired. If
your signature is not revoked by you during the seven-day period, it shall be
deemed accepted and this Agreement will take effect on the eighth (8th) day.


18.    In the event the parties to this Agreement agree to a modification of any
of the terms contained herein prior to your execution of the Agreement, the 21
days you have to consider whether to sign the Agreement referenced in Section 16
will not be increased or restarted.


19.    If any provision of this Agreement (or any subpart thereof) is
unenforceable or is held to be unenforceable, you agree that such provision
shall be fully severable, and this Agreement and its terms shall be construed
and enforced as if such unenforceable provision had never been a part of this
Agreement. Under such circumstances, the remaining provisions of the Agreement
shall remain in full force and effect, and a court construing the unenforceable
provision shall add to this Agreement and make a part of it, in lieu of the
unenforceable provision, a provision as similar in terms and effect to such
unenforceable provision as may be enforceable.


20.    This Agreement can only be modified in a writing executed in the same
manner as this Agreement. This Agreement shall be construed in accordance with
the laws of the State of North Carolina.









7



--------------------------------------------------------------------------------





I HAVE READ THIS AGREEMENT. I UNDERSTAND ITS TERMS AND CONDITIONS. I HAVE NOT
BEEN COERCED INTO SIGNING THIS AGREEMENT, AND I VOLUNTARILY AGREE TO ABIDE BY
ITS TERMS BECAUSE THEY ARE SATISFACTORY TO ME. NO PROMISE OR INDUCEMENT OF ANY
KIND HAS BEEN MADE TO ME BY THE COMPANY OR ANYONE ELSE TO CAUSE ME TO SIGN THIS
AGREEMENT, EXCEPT AS SET FORTH ABOVE. I ACKNOWLEDGE THAT THE SPECIAL EXIT
BENEFIT THAT I WILL RECEIVE AS A RESULT OF SIGNING THIS AGREEMENT IS ADEQUATE
AND THE ONLY CONSIDERATION FOR THIS AGREEMENT.




/s/ Dale A. Herold
 
Dale A. Herold
 
 
 
November 6, 2014
 
Date
 





By:    EnPro Industries, Inc.


 
/s/ Robert S. McLean
 
Name:
Robert S. McLean
 
Its:
Vice President, Human Resources
 
 
 
 
November 6, 2014
 
Date
 
 








8

